 In the Matter Of SWIFT & COD[PANYandAMALGAMATED MEAT CUTTERS& BUTCHER WORKMEN OF NORTH AMERICA, A. F. OF L.Case No. B-2713SUPPLEMENTAL DECISIONANDDIRECTION OF SECOND RUN-OFF ELECTIONNovember 29,, 1941On September5, 1941,the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election,l andon October 25, 1941, a Supplemental Decision and Second DirectionofElection in the above-entitled'proceeding.!Pursuant to theSecondDirection of Election, a run-off election by secret ballot wasconducted on November 7, 1941, under the direction and supervisionof the Acting Regional Director for the Fourteenth Region (St.Louis,Missouri).On November 10, 1941, the Acting RegionalDirector,acting pursuant to Article III, Section 9, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended,issued and duly served upon the parties his Election Report on theballoting.Thereafter,on or aboutNovember18, 1941, PackinghouseWorkers Organizing Committee,affiliatedwith the Congress of In-dustrial Organizations,filed with the Board in Washington a docu-ment entitled"Objection to Recent Run-off Election."The Boardhas considered the objections set forth therein and finds that theyraise no substantial and material issues.They are herebyoverruled.As to the ballotingand itsresults, the Acting Regional Directorreported as follows :(Number of names on eligibility list-1,587)Total number of ballots cast------------------------------1193Number of ballots challenged------------------------------6Number of blank ballots -------------------------------------1Number of void ballots------------------------------------7Total number of valid votes counted------------------------1179135N L R. B, No 41.236 N. L R.B. 401.37 N L. R. B, No. 32.208 SWIFT & COMPANY209Number of ballots voted for Amalgamated Meat Cutters &Butcher Workmen of North America, A.,F. of L-----------442Number of ballots voted for Packinghouse Workers Organ-izing Committee, 'Local Union No. 41, C. I. 0------------352Number of ballots voted for Swift Employees Association---__385The.Election Report discloses that none of the three competinglabor organizations received a majority of votes cast in the above-described run-off election.Under date of November 10, 1941, Amal-gamatedMeat Cutters & Butcher Workmen of North America,A. F. of L., filed with the Regional Director a request that the Boardconduct a second run-off election. In accordance with our usualpractice, we shall direct a' second run-off election among employees inthe unit heretofore found appropriate to determine whether theydesire to be represented by Amalgamated Meat Cutters & ButcherWorkmen of North America, A. F. of L., or by Swift EmployeesAssociation, for the purposes of collective bargaining.`DIRECTION OF SECOND RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9' (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to determine representatives for the purposes of collectivebargaining with Swift' & Company, East St. Louis, Illinois, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of SecondRun-off Election, under the direction and supervision of the RegionalDirector for the Fourteenth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the employees de-scribed in the Direction of Election issued September 5, 1941, butexcluding those who have since quit or been discharged for cause,to determine whether they desire to be represented, by AmalgamatedMeat Cutters & Butcher Workmen of North America, A. F. of L., orby Swift Employees Association, for the purposes of collectivebargaining.Mn. GERARD D. REIL LY took no part in the consideration of theabove Supplemental Decision 'and Direction of Second Run-offElection.